Citation Nr: 1535106	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for erectile dysfunction.  

The Veteran testified during a hearing before the Board in April 2010.  A transcript of that hearing is of record.  In January 2012, the Board reopened the issue on appeal based on new and material evidence, and remanded the case for a VA examination.  The Board again remanded this issue in May 2014 to obtain an addendum opinion.  The case has been returned to the Board for appellate review.  

Of record is a June 2009 VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), in which the Veteran appointed a private individual as his representative for the issue now before the Board.  The private individual appointed in June 2009 has not submitted any statement or correspondence on behalf of the Veteran.  Since that time, however, Disabled American Veterans (DAV) has attempted to represent the Veteran through submitted correspondences, arguments, and by appearing at the Veteran's hearing in April 2010.  However, a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) is not of record for DAV after the June 2009 execution of the VA Form 21-22a.  In July 2015, the Veteran was sent a letter seeking clarification of representation.  However, he did not respond or submit the requisite form.  Thus, the Board will presume he is proceeding without a representative, or pro se.  As his claim is being granted, rather than denied, there is no possibility of prejudicial error in proceeding and deciding his claim.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus type 2.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, as secondary to diabetes mellitus type 2, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination regarding the issue decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

The record reflects a current diagnosis of erectile dysfunction.  Among other things, the Veteran contends that he has erectile dysfunction which is caused or aggravated by his service-connected diabetes mellitus, type 2.  

The Veteran supplied a letter from Dr. E.B. dated in July 2007.  The letter indicated that the Veteran had a diagnosis of diabetes and that his erectile dysfunction "could be caused" by his diabetes.  

In May 2010, the RO received a letter written by Dr. B.B. from the VA Medical Center's Department of Urology, which had been following the Veteran since June 2009 for erectile dysfunction.  Dr. B.B. opined that though the Veteran was "actively being treated for multiple medical issues, it is within a reasonable degree of medical certainty that his diabetes is a contributing factor to his erectile dysfunction."  Dr. B.B. reasoned that diabetes was among the causes of erectile dysfunction. 

The record also contains opinions rendered by the VA examiner who examined the Veteran in February 2012 and supplied addendum opinions in May 2012 and June 2014.  In the February and May 2012 opinions, the examiner concluded that the Veteran's erectile dysfunction was caused by a testosterone deficiency and was not caused by the Veteran's diabetes or service-connected PTSD.  In the June 2014 addendum opinion, however, the examiner concluded that the Veteran's erectile dysfunction was caused by narcotic use from treating his arthritis in his back, not by a testosterone deficiency.  

Thus, the record contains medical opinions from physicians supporting and opposing the Veteran's claim.  The Board finds that the opinion given by Dr. B.B. in favor of the Veteran's claim is at least as plausible as those given by the VA examiner.  

Given the above, the Board finds that the weight of the probative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, type 2.  Accordingly, service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for erectile dysfunction is granted.  




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


